Appeal from a judgment of the County Court of Sullivan county adjudging that plaintiffs have a valid lien upon chattels covered by a chattel mortgage, to the extent and amount of a deficiency judgment recovered in the foreclosure of a real estate mortgage in the sum of $3,576. It appears that the chattel mortgage was given as additional and collateral security for the payment of a $7,500 real estate mortgage until the principal of the same was reduced to $5,500. Judgment unanimously affirmed, *840with costs. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ. [162 Misc. 500.]